Citation Nr: 0925191	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-16 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $13,620.67 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to January 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the Veteran had received an overpayment of 
education benefits in the amount of $13,620.67.  The Veteran 
subsequently perfected an appeal as to the validity of that 
debt.  He failed to report for a Board hearing scheduled in 
May 2009, without explanation, and the hearing request is 
considered withdrawn.  In this regard, while the evidence 
indicates that the Veteran has moved, notification of the 
hearing was remailed to his latest address, and he did not 
request a change in the location of the hearing, or otherwise 
respond.  Notice of the hearing was also sent to his 
attorney, who likewise failed to respond.  

In an August 2004 decision, the Committee on Waivers and 
Compromises of the Muskogee RO denied the Veteran's request 
for a waiver of recovery of an overpayment in the calculated 
amount of $13,620.67.  Neither the Veteran nor his attorney 
subsequently expressed disagreement regarding the denial of a 
waiver.  Instead, it is argued that the debt was not valid.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The RO's finding that the Veteran owed a debt of $13,620.67 
is the result of investigations conducted by the RO in 
Manila, Philippines, and subsequently the VA Office of 
Inspector General (OIG) in San Francisco, California, of the 
enrollment of 60 Veterans at Ramon Magsaysay Technical 
University (RMTU) in the Philippines.  As a result of a 
routine on- site Education Compliance Survey at RMTU 
conducted by the Manila RO in October 2002, which disclosed 
discrepancies in all routinely selected records, more 
extensive investigations were conducted, including on-site 
inspections and interviews and field examinations in February 
and May, 2003.  These disclosed discrepancies were found in 
all 60 Veteran-beneficiary students then enrolled.  As a 
result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 Veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other 
"gifts" for the school and for individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 Veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$13,620.67 that is the subject of this decision.

The record reflects that in June 2002, the Veteran applied 
for VA educational assistance benefits under the provisions 
of Chapter 30 for a program of education at RMTU.  According 
to a March 2004 audit worksheet, he received basic 
educational assistance benefits under the provisions of 
Chapter 30 for the semesters that he reported being enrolled 
at RMTU between the period of June 3, 2002, through June 6, 
2003, and the RO calculated the total amount of assistance 
benefits paid to the Veteran based on this period as 
$13,620.67.

However, lacking in the claims file is evidence pertaining to 
the specific appellant in this case, other than the general 
statement that discrepancies were found in all 60 Veterans 
enrolled at the time of the investigation.  However, each 
individual case must be considered on its own merits.  See 38 
U.S.C.A. § 7107 (West 2002).  It is impossible to tell from 
the redacted depositions and investigation reports on file 
whether any of those pertain to the Veteran, or to classes in 
which he was enrolled.  According to a May 2003 Field 
Investigation summary, the "summary of investigation was 
made as a reference to the individual FE Reports of our 
Investigators on specific veteran cases," and stated that 
the investigation summary should be considered an integral 
part of such FE reports.  This suggests that there may be 
additional evidence available pertaining to the appellant in 
this case.  

Otherwise, other evidence which would tend to support either 
VA or the Veteran would be the Veteran's transcripts from 
RMTU during the relevant time period, which would show his 
class load as well as enable comparison with the depositions 
of the instructors and/or other witnesses who were also in 
those classes.  

The Board notes that the Veteran and his attorney have argued 
that the Veteran attended all classes as required by the 
school.  However, the school was determined to have been 
complicit in the scheme, apparently in return for the 
donations and gifts provided by the Veterans, and the 
school's VA approval was revoked as a result.  Therefore, 
absent corroborating, credible evidence showing that the 
Veteran, in fact, attended classes, completed assignments and 
examinations, and participated in laboratory work as required 
for the general student population, this statement is of 
little probative value.  The Veteran, however, is free to 
submit affidavits, examination papers, or other evidence in 
support of his claim that he attended classes as required.  

Accordingly, the case is REMANDED for the following action:

1.  Review the investigation data, and, 
after redacting for protected information 
not related to this appellant, associate 
with the claims file any Field Examination 
reports or other evidence which refers 
specifically to the appellant in this 
case, or which otherwise caused the 
appellant in this case to be included in 
the group of Veterans found to have 
obtained VA educational assistance 
benefits despite failing to attend RMTU 
classes as required.  

2.  If not included in the investigation 
data pertaining to the Veteran, obtain a 
copy of the Veteran's entire official 
record from RMTU, to specifically include 
transcripts of his classes and grades for 
the period from June 2002 to June 2003, as 
well as a copy of the Approval Contract 
between the school and VA.  

3.  Tell the Veteran that he is welcome to 
submit evidence in support of his claim 
that he attended the required classes, and 
that the best such evidence would be 
statements from disinterested witnesses, 
e.g., non-Veteran students who recall the 
Veteran's regular attendance, or graded 
assignment papers or examination reports 
which tend to show individual effort by 
the Veteran. 

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



